Citation Nr: 1045590	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-27 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for loss of 
feeling in the hands and arms.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1968 to October 
1972, from April 1973 to October 1981, and from December 1982 to 
September 1990.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).
 
In a March 2009 decision the Board denied the claims.  The 
Veteran subsequently appealed the issue to the U.S. Court of 
Appeals for Veterans Claims (Court).  The Veteran's attorney and 
the VA Office of General Counsel filed a Joint Motion to vacate 
the Board's decision and remand the Veteran's claims for 
readjudication.  In a July 2010 Order, the Court granted the 
motion, vacated the Board's March 2009 decision, and remanded 
this case to the Board for readjudication.

As discussed below, the issues of entitlement to service 
connection for a right ankle disorder and service connection for 
loss of feeling in the hands and arms, on the merits, are herein 
to the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant when further action is 
required.


FINDINGS OF FACT

1.  Service connection for loss of feeling in the hands and arms 
was denied in a September 1991 rating decision, which became 
final when the Veteran did not appeal.

2.  The evidence added to the record since the September 1991 
rating decision bears directly and substantially upon the issue 
of service connection for loss of feeling in the hands and arms.  
In addition, it raises a reasonable possibility of substantiating 
the claim, and is, by itself or in conjunction with evidence 
previously assembled, so significant that it must be considered 
in order to fairly decide the merits of this issue, warranting 
reopening of the previously denied claim


CONCLUSION OF LAW

Evidence submitted since the September 2003 decision, wherein the 
Board denied service connection for loss of feeling in the hands 
and arms, is new and material; thus, the claim may be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  Also, in Kent v. Nicholson, 20 
Vet. App. 1 (2006), the Court held that VA must notify a claimant 
of the evidence and information that is necessary to reopen a 
previously denied claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by the 
claimant.  Given the dispositions herein, additional discussion 
of those procedures is unnecessary at this time.

II.  Relevant Law, Factual Background, and Analysis

Under 38 U.S.C.A. § 5108, the Secretary must reopen a finally 
disallowed claim when new and material evidence is presented or 
secured with respect to that claim.  Kightly v. Brown, 6 Vet. 
App. 200 (1994).  New and material evidence is defined as 
evidence not previously submitted to agency decision makers 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, which is neither cumulative nor 
redundant, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  Only evidence 
presented since the last final denial on any basis (either upon 
the merits of the case, or upon a previous adjudication that no 
new and material evidence had been presented) will be evaluated, 
in the context of the entire record.  Evans v. Brown, 9 Vet. App. 
273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. 
Court of Appeals for the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  In determining 
whether evidence is new and material, the credibility of the 
evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals 
for Veterans Claims held the Board must first determine whether 
the appellant has presented new and material evidence under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Then, if new and material 
evidence has been submitted, the Board may proceed to evaluate 
the merits of the claim, but only after ensuring that VA's duty 
to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999).

Before the Board may reopen a previously denied claim, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted sufficient 
to reopen a prior final decision.  The Board does not have 
jurisdiction to consider a claim which has been previously 
adjudicated unless new and material evidence is present, and 
before the Board may reopen such a claim, it must so find.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 
9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If 
the Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

With the above criteria in mind, the procedural history and 
relevant evidence will be summarized.  A September 1991 rating 
decision denied service connection for loss of feeling in the 
hands and arms.  The Veteran did not appeal that rating action, 
and it therefore became final.  In April 2005 the Veteran filed a 
request to reopen his claim.

Summarizing the evidence of record at the time of the September 
1991 rating decision, at a November 1990 VA examination the 
Veteran reported that occasionally, when lying on his back or 
bending over when riding an exercise bike, he would develop 
numbness and tingling in his forearms and hands.  This 
predominantly involved the fourth and fifth fingers, was 
intermittent, and was not currently active.  The examiner opined 
that there was no clinical evidence of an ulnar nerve entrapment 
syndrome.

Regarding the evidence of record submitted in conjunction with 
the Veteran's request to reopen his claim, at a February 2006 
examination arranged through VA QTC services, he said that the 
onset of his bilateral hand symptoms had been approximately 2 to 
3 years after his retirement from the Marines.  He reported that 
he was working as a commercial painter at that time, and he 
complained of intermittent numbness and tingling involving his 
thumbs, index and long fingers of both hands, with the right side 
worse.  He further said that when he uses his hands extensively 
during the day he will develop numbness and tingling of his hands 
at night, and that he awakens about once or twice a month because 
of numbness or tingling involving his hands.  He had not seen a 
neurologist or undergone any studies of the upper extremities or 
hands.  On examination the Veteran's wrists and hands were 
grossly normal.  Sensation to light touch and pinprick was 
normal, upper extremity motor assessment was 5/5, upper extremity 
deep tendon reflexes were symmetrical, 1+ bilaterally, and both 
elbows and wrists showed a full range of motion without painful 
motion.  The Tinel's sign for the right elbow produced slight 
localized numbness and tingling, but the examiner did not make a 
diagnosis. 

The Veteran also reported at the February 2006 examination that 
he injured his left elbow in 1970 while stationed at McGuire Air 
Force when he suffered a direct impact to his left shoulder while 
working in a hangar.  He indicated that at the time it was felt 
that he may have sustained a chip fracture of the olecranon of 
the left elbow but that he did not receive any treatment.  The 
Veteran also reported striking the olecranon region of the left 
elbow in 1975 but does not recall seeking medical treatment.  He 
indicated that he does not recall receiving any treatment 
relating to the left elbow while in active service but said that 
he has had intermittent pain since the 1975 fall.  The Veteran 
reported injuring his right elbow in a 1981 motor vehicle 
accident and said that since then he has had mild pain on 
external pressure.  He said that at that time he was treated at 
Fitzsimmons Army Medical Center.

The Veteran complained of pain in his elbows at May 2007 
treatment, and reported elbow trauma from a 1981 motor vehicle 
accident.  He had swelling in his left elbow two years before, 
and had fluid aspiration.  He also complained of neck, left knee, 
left ankle, and left hip pain.  He was noted by the treating 
physician to have a history of osteoarthritis and to be doing 
well with no requirement for NSAIDS (non-steriodal anti-
inflammatory drugs) or narcotics.  

At October 2008 testing during private treatment, the Veteran's 
maximum sustained grip was 61 pounds on the left and 75 pounds on 
the right.

Consistent with the Joint Motion in this case, the Board finds 
that the evidence received since the September 1991 denial of the 
claim is relevant to and probative of the issue as to whether the 
Veteran has service-connected loss of feeling in the hands and 
arms.  Taking this evidence as credible, for the sole purpose of 
the request to reopen, it is found that it must be considered in 
order to fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a).  Where there is such evidence, "[t]his does not mean 
that the claim will always be allowed, just that the case will be 
reopened and the new evidence considered in the context of all 
other evidence for a new determination of the issues."  Smith v. 
Derwinski, 1 Vet. App. 178, 180 (1991).


ORDER

New and material evidence having been submitted, the Veteran's 
claim for service connection for loss of feeling in the hands and 
arms is reopened and, to that extent only, the claim is granted.


REMAND

The Veteran's in-service treatment records do not show any 
complaints, treatment, or diagnoses related to the his right 
ankle.  The post-service treatment records show that an August 
2001 X-ray of his right foot and ankle by a private provider 
showed arthritis and degenerative changes about the ankle 
mortise, with intact bony structures.

In February 2006 the Veteran underwent an orthopedic examination 
that was arranged through VA QTC services.  The examination 
report does not contain any complaints or findings related to his 
right ankle.  At a July 2007 VA examination for joints the 
Veteran reported that he had history of multiple sprains to his 
ankles in the 1970s while in service.  The Veteran indicated that 
he did not seek medical treatment and instead just had his ankles 
wrapped.

In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
reviewed the criteria for determining when a VA examination is 
required by applicable regulation, and how the Board applies 38 
C.F.R. § 3.159(c).  In deciding whether a VA medical examination 
should be provided or medical opinion obtained with respect to a 
veteran's claim for benefits, there are four factors for 
consideration: (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

After reviewing the record, the Board believes that, in light of 
the Veteran's report to the July 2007 VA examiner, there is 
evidence of record potentially associating the Veteran's right 
ankle disorder with his active service.  Therefore, under 
McClendon a nexus examination is needed to secure competent 
medical evidence as to the relative likelihood that any current 
ankle disorder is related to active service.  

In regard to the Veteran's reopened claim for loss of feeling in 
his hands and arms, the Board notes that a diagnosis was not 
given at the February 2006 examination and that no opinion was 
offered as to whether there was a nexus to the Veteran's service.  
The Court of Appeals for Veterans Claims, in Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007), found that once VA undertakes the 
effort to provide an examination, it must provide an adequate 
one.  Therefore, on remand the Veteran must be afforded another 
examination.  Furthermore, there are no treatment records 
associated with the claims file from Fitzsimons Army Medical 
Center, and the record does not show that such records are 
unavailable.  Under the VCAA, VA is required to obtain any 
relevant records held by any Federal department or agency.  
38 U.S.C.A. § 5103A(b)(3), (c)(3).

Accordingly, the case is REMANDED for the following action:

1.  Request a complete copy of the Veteran's 
treatment records from the Fitzsimons Army 
Medical Center.  Attempts to obtain these 
records should be in accordance with 
38 U.S.C.A. § 5103A(b)(3) and implementing 
regulations.

2.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or the 
time period for the Veteran's response has 
expired, arrange for the Veteran to undergo 
VA examination(s) to evaluate his right ankle 
disorder and loss of feeling in the hands and 
arms.  The claims file, to include a complete 
copy of this Remand, must be made available 
to the examiner(s), and the report(s) of the 
examination(s) should include discussion of 
the Veteran's documented medical history and 
contentions regarding his right ankle and 
loss of feeling in his hands and arms.

a.  All appropriate tests and studies 
and/or consultation(s) should be 
accomplished (with all findings made 
available to the examiner(s) prior to 
the completion of his or her report, and 
all clinical findings should be reported 
in detail.

b.  The examiner(s) should diagnose the 
current disabilities in the Veteran's 
right ankle and his hands and arms.

c.  As to each disability so diagnosed, 
the examiner(s) should then specifically 
state whether it is at least as likely 
as not (i.e., to at least a 50-50 degree 
of probability) that such current 
disorder is causally related to any in-
service event, injury, or treatment, or 
whether such a relationship to service 
is unlikely (i.e., less than a 50 
percent probability), with the rationale 
for any such conclusion set out in the 
report.

d.  Note:  As used above, the term "at 
least as likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.  If the examiner(s) cannot 
answer any question in the case without 
resorting to unsupported speculation, 
the examiner(s) should so state, and 
explain why that is so.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


